Exhibit 10.1

 

COPYRIGHT LICENSE AGREEMENT (AFTERBURNER DATING SYSTEM)

 

This Copyright License Agreement (the “Agreement”) is entered into as of August
25, 2017 (the “Effective Date”) by and between Adam Watson, an individual (the
“Licensor”), and Celebiddy Inc (the “Licensee,” and together with Licensor, each
a “Party” and collectively the “Parties”). RECITALS WHEREAS, the Licensor (i)
has valuably created intellectual property and a creative work of authorship,
(ii) WHEREAS, the Licensor (I) has not registered or (ii) applied for the
registration of the software more particularly described as follows:
“Afterburner Dating System” (the “AFTERBURNER DATING SYSTEM”); and WHEREAS, the
Licensor owns all rights in and to the AFTERBURNER DATING SYSTEM and retains all
rights to the AFTERBURNER DATING SYSTEM that are not transferred herein, and
retains all common law copyrights and all federal copyrights that have been, or
that may be granted by the Library of Congress; and retains all rights to any
code, patents, trademarks, and trade secrets. WHEREAS, the Licensor has the
right to license others to produce, copy, make, or sell the AFTERBURNER DATING
SYSTEM; WHEREAS, the Licensee wants to obtain, and the Licensor has agreed to
grant, a license authorizing the use of the AFTERBURNER DATING SYSTEM by the
Licensee subject to the terms and conditions of this Agreement; and WHEREAS,
each Party is duly authorized and capable of entering into this Agreement.
WHEREAS, the Licensee has agreed to make a payment of 10% of the net profits, in
exchange for this license, said net profits defined as gross earnings less
reasonable expenses.

 

NOW THEREFORE, in consideration of the above recitals and the mutual promises
and benefits contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1.   GRANT OF LICENSE. Effective as of the Effective Date and subject to the
terms and conditions of this Agreement, the Licensor hereby grants to the
Licensee, and the Licensee hereby accepts, an exclusive, non-transferable
license to exercise the rights in the AFTERBURNER Copyright License Agreement
(AFTERBURNER DATING SYSTEM) to Date Kickstarter DATING SYSTEM, in any and all
media (including but not limited to electronic, print, video, and any other
technology now known or that may be developed in the future). The Licensor can
sell copies of the AFTERBURNER DATING SYSTEM. The Licensor can not make a
web-based implementation of the AFTERBURNER DATING SYSTEM or give permission for
a third party to do so.

 

2.   NO ASSIGNMENT OR TRANSFER. The Licensor hereby acknowledges and agrees that
the rights licensed in this Agreement constitute or shall be construed to be an
assignment or exclusive license of any or all of the Licensor’s rights in the
AFTERBURNER DATING SYSTEM. The Licensor retains ownership of the copyright in
the AFTERBURNER DATING SYSTEM, and all rights not expressly granted in this
Agreement.

 



 

 



 

3. CONSIDERATION. As consideration for the assignment of the Authored Works and
the Licensor’s representations and warranties, Licensee has agreed to make a
payment of 10% of the net profits. Net sales means sales after expenses paid
including payroll for company employees, marketing (Web, Radio, TV, Social
Media), Legal Fee’s, Taxes, any other relevant costs. Returns and refunds are
not a part of net sales.

 

The Licensee agrees to pay the Licensor $1500 US in advance. This must be paid
within 30 days of the Licensor installing the AFTERBURNER DATING SYSTEM and
getting it working reasonably well. The Licensee does not pay again until the
royalties add up to more than the advance amount.

 

The Licensee must pay the royalties once a month by wire transfer or another
method that both parties agree to.

 

The Licensee must pay the royalties for sales within 60 days from the end of the
month the sale was made in.

 

The Licensor must give written approval for changes to what is considered net
sales and what expenses are included in the calculation.

 

The Licensor has the right to hire a third party to audit the Licensee to ensure
its payments are correct. The Licensee agrees to cooperate with the auditors.

 

The Licensor will give the Licensee 10,000 shares of stock in the company where
the Licensor is using the AFTERBURNER DATING SYSTEM. This must be done before
November 1, 2017.

 

4. DELIVERY OF AFTERBURNER DATING SYSTEM. The Licensor will provide the
AFTERBURNER DATING SYSTEM from which the Licensee can use it for the purposes
described herein.

 

5. OWNERSHIP AND USE OF AFTERBURNER DATING SYSTEM. (a) Ownership of AFTERBURNER
DATING SYSTEM. The Licensee hereby acknowledges that the Licensor is the owner
of the AFTERBURNER DATING SYSTEM and of all associated federal registrations and
pending registrations, and the Licensee shall do nothing inconsistent with such
ownership. The Licensee further agrees that it will not claim ownership rights
to the AFTERBURNER DATING SYSTEM, or any derivative, compilation, sequel or
series, or related work owned by or used by the Licensor. The Licensee agrees
that nothing in this Agreement shall give the Licensee any right, title, or
interest in the AFTERBURNER DATING SYSTEM other than the right to use the same
in accordance with this Agreement. (b) Validity of Registrations. The Licensee
hereby admits the validity of all copyrights for the AFTERBURNER DATING SYSTEM
and all associated registrations and acknowledges that any and all rights that
might be acquired by the Licensee because of its use of the AFTERBURNER DATING
SYSTEM shall inure to the sole benefit of the Licensor; provided, however, that
this subsection (b) shall not entitle the Licensor to all or any portion of the
profits or revenues from the Licensee’s permitted uses hereunder, except for the
fees described in Section 6 above. Copyright License Agreement (AFTERBURNER
DATING SYSTEM) 3 (c) Limitation on Licensee’s Actions. The Licensee agrees that
it will not do anything inconsistent with the Licensor’s ownership of the
AFTERBURNER DATING SYSTEM, and will not claim adversely to the Licensor, or
assist any third party in attempting to claim adversely to the Licensor, with
regards to such ownership. The Licensee further agrees that it will not
challenge the Licensor’s title to the AFTERBURNER DATING SYSTEM, oppose any
registration or re-registrations thereof, or challenge the validity of this
Agreement or the grants provided herein or hereunder.

 



 

 

 

6. REPRESENTATIONS AND WARRANTIES. (a) The Parties each represent and warrant as
follows: A. Each Party has full power, authority, and right to perform its
obligations under the Agreement. B. This Agreement is a legal, valid, and
binding obligation of each Party, enforceable against it in accordance with its
terms (except as may be limited by bankruptcy, insolvency, moratorium, or
similar laws affecting creditors’ rights generally and equitable remedies). C.
Entering into this Agreement will not violate the charter or bylaws of either
Party or any AFTERBURNER DATING SYSTEM contract to which that Party is also a
party. (b) The Licensor hereby represents and warrants as follows: A. It is the
sole owner of all right, title, and interest in and to the AFTERBURNER DATING
SYSTEM; B. It has the right to grant permission for use of the AFTERBURNER
DATING SYSTEM as specified in this Agreement; C. the AFTERBURNER DATING SYSTEM
is original, is not in the public domain, and does not contain anything that is
obscene; D. It has not assigned, transferred, exclusively licensed, pledged, or
otherwise encumbered the AFTERBURNER DATING SYSTEM or agreed to do so; E. E. The
AFTERBURNER DATING SYSTEM code is either written by the Licensor or is used with
the permission of its authors.

 

; Copyright License Agreement (AFTERBURNER DATING SYSTEM) 4 F. It is not aware
of any third-party consents, assignments, or licenses that are necessary to
perform under this Agreement; and G. It was not acting within the scope of
employment of any third party when conceiving, creating, or otherwise performing
any activity with respect to the AFTERBURNER DATING SYSTEM purportedly licensed
in Section 1.

 

7. DOCUMENTATION. a. Recordation of Agreement. The Licensor will, as soon as is
reasonably possible following a request from the Licensee, provide the Licensee
with a complete copy of all documentation (in any format) relating to the
AFTERBURNER DATING SYSTEM for the Licensee’s own use, to meet record-keeping
requirements of the Licensee, or to allow the Licensee to exercise its rights
granted pursuant to this Agreement. The Licensor will also, on request: i.
execute and deliver, or cause to be executed and delivered, to the Licensee any
additional papers, including any separate licenses of the AFTERBURNER DATING
SYSTEM, reasonably necessary to record the license in the United States [and
throughout the world]; and ii. generally do all other lawful acts reasonable and
necessary to record the Agreement in the United States [and throughout the
world]. b. Licensee Assistance in Maintaining Work. The Licensee shall on
request give to the Licensor or its authorized representatives any information
as to its use of the AFTERBURNER DATING SYSTEM, any Collective Work, or any
Derivative Work that the Licensor may reasonably require and will render any
(non-monetary) assistance reasonably required by the Licensor in maintaining the
AFTERBURNER DATING SYSTEM or any registrations thereof.

 



 

 

 

8.   Indemnify. The Licensor will indemnify the Licensee against and hold it
harmless from: 5 encumbrance, or other obligation to which the Licensor is a
party or of which it has knowledge; (c) any claim relating to any past, present,
or future use, licensing, sublicensing, distribution, marketing, disclosure, or
commercialization of the AFTERBURNER DATING SYSTEM by the Licensor; and (d) any
litigation, arbitration, judgments, awards, attorneys’ fees, liabilities,
settlements, damages, losses, and expenses relating to or arising from (a), (b),
or (c) above. The Licensee is not responsible if a third party takes legal
action against the Licensor. However, the Licensor is not responsible if a third
party takes legal action against the Licensee regarding the Licensee’s use of
the AFTERBURNER DATING SYSTEM to interact with an online dating service.

 

9.   Licensee Responsibilities

 

The Licensee must spend at least $2000 US per month on average during the 12
month period starting at the Effective Date after a month when the website goes
live. This $2000 must be directly used to operate and grow the business related
to the AFTERBURNER DATING SYSTEM.

 

10. NO IMPLIED WAIVER. The failure of either Party to insist on strict
performance of any covenant or obligation under this Agreement, regardless of
the length of time for which such failure continues, shall not be deemed a
waiver of such Party’s right to demand strict compliance in the future. No
consent or waiver, express or implied, to or of any breach or default in the
performance of any obligation under this Agreement shall constitute a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligation.

 

However, if the Licensee pays the Licensor less than $1000 US per month on
average during any 8 month period which starts after November 12, 2017, this
license will no longer be exclusive.

 

The Licensor must give 30 days notice in writing, during which time the Licensee
can pay the outstanding amount and keep the license exclusive.

 



 

 

 

11. NO AGENCY RELATIONSHIP. This Agreement creates a licensor-licensee
relationship between the Parties. Nothing in this Agreement shall be construed
to establish a joint venture, agency, or partnership relationship between the
Parties.

 

However, if the Licensee pays the Licensor less than $1000 US per month on
average during any 8 month period which starts after November 12, 2017, this
license will no longer be exclusive.

 

13. GOVERNING LAW. This Agreement shall be governed by the laws of the state of
California. In the event that litigation results from or arises out of this
Agreement or the performance thereof, the Parties agree to reimburse the
prevailing Party’s reasonable attorneys’ fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing Party may be entitled.

 

14. COUNTERPARTS/ELECTRONIC SIGNATURES. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same instrument. For purposes of this Agreement,
use of a facsimile, e-mail, or other electronic medium shall have the same force
and effect as an original signature.

 

15.  SEVERABILITY. Whenever possible, each provision of this Agreement, will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provisions had never been contained herein.

 

16.  ENTIRE AGREEMENT. This Agreement constitutes the final, complete, and
exclusive statement of the agreement of the Parties with respect to the subject
matter hereof, and supersedes any and all other prior and contemporaneous
agreements and understandings, both written and oral, between the Parties.

 

17.  HEADINGS. Headings used in this Agreement are provided for convenience only
and shall not be used to construe meaning or intent. [SIGNATURE PAGE FOLLOWS]
Copyright License Agreement (AFTERBURNER DATING SYSTEM) 7 IN WITNESS WHEREOF,
the Parties have executed this Agreement as of the date first above written.

 



LICENSOR         ADAM WATSON: /s/ Adam Watson   Date: August 25, 2017  
Signature                 LICENSEE       Celebiddy Inc: /s/ John Malek   Date:
8/25/2017   Signature      

  

Copyright License Agreement (AFTERBURNER DATING SYSTEM)

 



 

 

  

CONFIDENTIALITY ADDENDUM

 

CONFIDENTIALITY AND NON-DISCLOSURE ADDENDUM TO COPYRIGHT LICENSE
AGREEMENT DATED August 25, 2017 (“the Agreement”)

 

Pursuant to the Agreement, Adam Watson, an individual (“Disclosing Party” or
“Licensor”) has licensed to Celebiddy, Inc., a Delaware Corporation (“Receiving
Party” or “Celebiddy”) (altogether the “Parties”), certain intellectual property
rights of and relating to Licensor’s Afterburner Dating System (“ADS”).

 

The licensing arrangement between Disclosing Party and Receiving Party will,
once the Parties have executed this document, consist of the Agreement and this
Addendum. This Addendum will, upon its signature by the parties, be deemed to
form an integral part of the Agreement and references below to “the Agreement”
shall, unless the context otherwise requires, be interpreted accordingly.
Therefore, words and phrases defined in the Agreement shall have the same
meanings in this Addendum unless they are otherwise defined in this Addendum.

 

Licensor and Celebiddy agree to the following additions and amendments to the
Agreement:

 

WHEREAS, each party is desirous of protecting and preventing disclosure of
certain confidential information of and relating to transmission of the ADS, its
underlying systems, processes, components, trade secrets and other sensitive
material of and relating to the ADS (altogether the “Confidential Materials”);
AND

 

WHERAS, the Parties hereto desire to amend the Agreement so as to prevent
unauthorized disclosure of or relating to the Confidential Materials;

 

NOW, THEREFORE, in consideration of the foregoing and the promises and
agreements herein set forth, the Parties agree to amend the Agreement so as to
include the following confidentiality and non-disclosure items as further
detailed and provided below:

 

Confidentiality and Non-Disclosure Addendum

 

1. APPLICABLE LAW

 

  1.1. This Agreement shall be governed by the laws of the State of Delaware,
without regard to United State’s conflict of laws principles; provided, however,
that the determination of whether any Confidential Information (as such term is
defined below) qualifies as a trade secret shall be made solely by reference to
the law of the jurisdiction in which such Confidential Information is maintained
by the Disclosing Party and not by reference to the laws of the State of
Delaware.

 

2. DEFINITIONS

 

  2.1. For the purposes of this Agreement, the term, “Confidential Information,”
shall mean confidential and/or proprietary information under the ownership or
control of one of the parties. The term, “Confidential Information,” expressly
excludes information that:

 

  2.1.1. was in the public domain at the time it was disclosed or falls within
the public domain, except through a breach of this Agreement; or

 

  2.1.2. is or becomes known by the Receiving Party or any of its associated
companies from a source other than the Disclosing Party without breach of this
Agreement by the Receiving Party; or

 

  2.1.3. was furnished to a third party by the Disclosing Party without
restrictions on the third party’s rights similar to those contained in this
Agreement; or

 

  2.1.4. to the extent that such disclosure shall be required by law by the
Receiving Party, but only after the Disclosing Party has been notified in
writing by the Receiving Party and has been provided a reasonable opportunity to
take appropriate action to protect its legal interest in the Confidential
Information.

 



 Page 1 of 3 

 

 

CONFIDENTIALITY ADDENDUM

 

  2.2. If only a portion of any Confidential Information falls within any one of
the exceptions listed above, the remainder of such Confidential Information
shall continue to be subject to this Agreement.

 

  2.3. For the purposes of this Agreement, the term, “Disclosing Party,” shall
mean the party owning or controlling Confidential Information and making such
Confidential Information available to the other party.

 

  2.4. For the purposes of this Agreement, the term, “Receiving Party,” shall
mean the party who receives Confidential Information from the Disclosing Party.

 

3. LIMITATION ON USE OF CONFIDENTIAL INFORMATION

 

  3.1. The parties agree that, as between them, the asserted Confidential
Information disclosed under this Agreement as it relates to Confidential
Information disclosed by Licensor, derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable through proper means by other persons who can obtain economic
value from its disclosure or use.

 

  3.2. All rights, title, and interest in Confidential Information disclosed
pursuant to this Agreement are reserved by the Disclosing Party, and the
Receiving Party will not use such Confidential Information disclosed to it by
the Disclosing Party to benefit itself or others, except for the limited
purposes for which the Confidential Information is disclosed within the context
of this Agreement. The Receiving Party will not disclose such Confidential
Information to any third party unless and until expressly authorized in writing
to do so by the Disclosing Party.

 

4. PROTECTION OF CONFIDENTIAL INFORMATION

 

  4.1. The Receiving Party shall exercise at [east the same standard of care to
prevent the disclosure or misuse of the Confidential Information as it exercises
to prevent the disclosure or misuse of its own Confidential Information, but in
no event shall the Receiving Party exercise less than reasonable care [for
example, the Receiving Party could ensure data are protected by locking
spreadsheets with a password]. The Receiving Party shall limit dissemination of
such Confidential Information to those persons within its organization who have
a need to know such information to fulfill the purpose of this Agreement and who
agree to be subject to the restrictions of this Agreement. Both parties agree
not to disclose the fact or content of any negotiations between them to third
parties (other than outside counsel) without the written consent of the other
party.

 

  4.2. The Receiving Party shall aggregate all data disclosed, and emissions
estimates will be aggregated with other data provided for the source category.
Specific activity data for the Disclosing Party will not be presented or
published in the National Inventory, and only the aggregated emissions estimates
will be presented.

 

5. TERM OF AGREEMENT       The respective obligations of the parties relating to
limitations on the use and/or disclosure of Confidential Information under this
Agreement shall survive termination of this Agreement.

 

6. RETURN OF CONFIDENTIAL INFORMATION

 

  6.1. All Confidential Information and copies thereof shall be returned to the
Disclosing Party at the time this Agreement expires, or earlier at the
initiation of the Receiving Party or upon the Receiving Party’s receipt of a
written request from the Disclosing Party for the return of such Confidential
Information.

 



 Page 2 of 3 

 

 

CONFIDENTIALITY ADDENDUM

 

  6.2. The Receiving Party may retain one (1) copy of such Confidential
Information for its legal archives, subject to the ongoing restrictions on the
use and/or disclosure of the Confidential Information.

 

7. SPECIFIC PERSONS TO RECEIVE INFORMATION

 

  7.1. The following persons are designated as the respective parties’ team
leaders to receive and/or disclose the Confidential Information exchanged
pursuant to this Agreement:           For Disclosing Party: Adam Watson     For
Receiving Party: Mary Malek or John Malek

 

8. MARKING OF CONFIDENTIAL INFORMATION

 

  8.1. Confidential Information developed or disclosed by either party under
this Agreement shall be clearly labeled and identified as Confidential
Information by the Disclosing Party at the time of disclosure. When written
identification of Confidential Information is not feasible at the time of such
disclosure, the Disclosing Party shall provide such identification in writing
promptly thereafter.

 

9. RELATIONSHIP OF THE PARTIES

 

  9.1. The parties are independent contractors. This Agreement does not create a
partnership, joint venture, agency or other similar relationship between the
parties. Neither party is authorized solely by means of this Agreement to make
any representation, contract or commitment on behalf of the other party, or to
otherwise bind the other party in any respect whatsoever.

 

10. ENTIRE AGREEMENT

 

  10.1. Both parties acknowledge that they have read this Agreement, understand
it, and agree to be bound by its terms, and further agree that it is the entire
agreement between parties hereto which supersedes all prior agreements, written
or oral, relating to the subject matter hereof. No modification or waiver of any
provision shall be binding unless in writing signed by the party against whom
such modification or waiver is sought to be enforced.

 

NOW THEREFORE, the parties hereto have caused this Agreement to be duly executed
in their names by officials who are duly authorized as of the effective date set
forth above.

 

 



FOR: DISCLOSING   FOR: RECEIVING PARTY   PARTY       /s/ Adam Watson   /s/ John
Malek SIGNATURE   SIGNATURE              Adam Watson   Mary Malek, CEO     
Celebiddy, Inc.       August 25, 2017   8/25/2017  Date   Date

 

 

Page 3 of 3



 

 